Case 1:20-cv-03609-DKC Document1 Filed 12/11/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Daniel W. Hill F240- 234

 

 

 

 

aE )e ée ae
D/I95/e@L ee ; - ert EY py
M - I } —~ Prep
PEC II 229
P.0. Box 5449 Are, |
_ UB. Dis...
; ; “ . By TRS:
Jessuo Mary land 967494 Or MAE
t (Full name, date of birth, identification #, address of petitioner)
Plaintiff,
v. Case No.:

 

(Leave blank. To be filled in by Court.)

 

 

 

 

Marl land Paro! J
G1716 Rei Sterstown Road
Suite 307
Baltimore, MO Ziziz .
(Full name and address of respondent)
Defendant(s). e+. G/
COMPLAINT

I. Previous Lawsuits

A. Have you filed other cases in state or federal court dealing with the same facts as in this
case or against the same defendants?

YES O NO W&
B. Ifyou answered YES, describe that case(s) in the spaces below.
1. Parties to the other case(s):

Plaintiff:

 

Defendant(s):

 

2. Court (if a federal court name the district; if a state court name the city or county):

 

Instructions& Form 1983 (09/2019) Page 6 of 13
Case 1:20-cv-03609-DKC Document1 Filed 12/11/20 Page 2 of 5

3. Case No.:

 

4. Date filed:

 

5. Name of judge that handled the case:

 

6. Disposition (won, dismissed, still pending, on appeal):

 

 

7. Date of Disposition:

 

Il. Administrative Proceedings

A. If you are a prisoner, did you file a grievance as required by the prison’s administrative
remedy procedures?

yes M@ no QO
1. Ifyou answered YES:

a. What was the result? “MERITORIOUS”

 

 

b. Did you appeal?

 

YES O NO UO

2. If you answered NO to either of the questions above, explain why:

 

 

UI. Statement of Claim
(Briefly state the facts of your case. Include dates, times, and places. Describe what each
defendant did or how he/she is involved. If you are making a number of related claims,
number and explain each claim in a separate paragraph.)

 

Instructions& Form1983 (09/2019) Page 7 of 13
Case 1:20-cv-03609-DKC Document1 Filed 12/11/20 Page 3 of5

Continuation

 

 

craen A Or di r | r
fogund my (ARP) to be Mecitorious"

 

Dr. Sisay a ppealed to the parole. COmmission On my behalf. On the thday of

 

Cc iss] medi i é Witho

Orticulating Greason',

 

is
L didn} make myself Sick I Was infected by the Staff of Martiond Correctional Inst
Medical parole / Compassioncte release is directly in line to inflict £ ur ther
Punishment Gn me, it's a deliberate Act to deter and Chastise me further I have
e Y de : ice. 1 | | also on
blosd thiner Gnd_have pains in bothfeet Gnd trouble t6 remember’.
_G)" ZT ask the Court is it right For me to Come. Within inches OF lossing my life

twice because of the State's gross negligents due to Cowin-!9"'?

 

 

(2) 2 ask the Court Would j+ be odd not to receive any kind of relief ?

 

 

 

 

 

 
Case 1:20-cv-03609-DKC Document1 Filed 12/11/20 Page 4of5

 

 

 

Relief

 

 

 

 

4) _.G

S neccess cry.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-03609-DKC Document1 Filed 12/11/20 Page 5of5

IV. Relief
(State briefly what you want the Court to do for you.)

 

 

 

 

SIGNED THIS __ ih day of December , 2690.

 

Dane Hey

Signature of Plaintiff

Danie | Hill #246 -234/

Printed Name

P.0.Box 544 Jessug MD
Address

 

Telephone Number

 

Email Address

Instructions&Form1 983 (09/2019) Page 8 of 13
